TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00006-CV



                       Federal National Mortgage Association, Appellant

                                                   v.

                       Gerald R. Haddox and Sharon Haddox, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-14-005024, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On January 5, 2015, appellant filed its notice of appeal. On March 4, the trial court

clerk provided us with a copy of appellant’s letter stating, “Please be advised we are dismissing the

appeal” due to the trial court’s granting of appellant’s motion for new trial. The trial court clerk also

provided a copy of the trial court’s order. Appellant has not filed a motion to dismiss its appeal as

promised. However, we will take notice of the trial court’s order granting appellant’s motion for

new trial. Once the trial court granted the motion for new trial, the final and appealable judgment

was essentially wiped away. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563

(Tex. 2005). There is therefore nothing over which we may exercise appellate jurisdiction. We

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: May 8, 2015




                                             2